                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 MATTHEW VANDERHOOP,
     Plaintiff,

 v.                                               Civil Action No. 18-11924-FDS

 WILMINGTON SAVINGS FUND
 SOCIETY FSB, D/B/A CHRISTIANA
 TRUST, NOT IN ITS INDIVIDUAL
 CAPACITY, BUT SOLELY AS TRUSTEE
 FOR BCAT 2014-10TT,
      Defendant.

                 CERTIFICATE OF CONFERENCE REGARDING
      MOTION OF WILMINGTON SAVINGS TO DISMISS AMENDED COMPLAINT

        NOW COMES Wilmington Savings Fund Society FSB, d/b/a Christiana Trust, not in its

individual capacity, but solely as Trustee for BCAT 2014-10TT (“Wilmington Savings”)

defendant in the above-captioned action, and – pursuant to LR 7.1(a)(2) – hereby certify that

Wilmington Savings conferred with Matthew Vanderhoop (the “Plaintiff”) through counsel by

telephone on December 10, 2018 and by electronic mail in an effort to resolve or narrow the

issues of disagreement that are the subject of the action. Despite these conversations,

Wilmington Savings and the Plaintiff have not been able to resolve or narrow the issues of

disagreement between them, issues that are the subject of the Motion of Wilmington Savings to

Dismiss Amended Complaint and related memorandum of law filed with this Court.




                                                                                                1
                          Respectfully submitted,

                          WILMINGTON SAVINGS FUND SOCIETY
                          FSB, D/B/A CHRISTIANA TRUST, NOT IN
                          ITS INDIVIDUAL CAPACITY, BUT
                          SOLELY AS TRUSTEE FOR BCAT 2014-
                          10TT,

                          By its attorneys,

                          /s/ Aaron A. Fredericks, Esq.
                          Richard C. Demerle, Esq. (BBO#652242)
                          Aaron A. Fredericks, Esq. (BBO#688412)
                          Sassoon & Cymrot, LLP
                          84 State Street
                          Boston, MA 02109
                          (617) 720-0099
                          AFredericks@SassoonCymrot.com

DATE: December 11, 2018




                                                                   2
